Exhibit 10.3






SIGN-ON BONUS AGREEMENT                exh103chennakeshusign_image1.gif
[exh103chennakeshusign_image1.gif]




This Sign-On Bonus Agreement (the “Agreement”) is entered into by and between
Advanced Micro Devices, Inc. (including its affiliated companies) (“AMD”) and
Sandeep Chennakeshu (“Employee”) (collectively, the “Parties”). Employee may not
amend or revise anything in this Agreement without express written consent and
agreement of AMD.


1.
Sign-On Bonus. AMD agrees to pay Employee a one-time Sign-On Bonus of $300,000
(USD) (“Bonus”), within thirty (30) days of Employee’s first day of work for AMD
(“Hire Date”) and subject to all required taxes and withholdings. The Parties
agree that the Bonus is an unvested wage advance upon receipt that Employee will
earn in its entirety by remaining employed by AMD for 12 months following the
Bonus payment date.



2.
Repayment of Bonus. Employee agrees to repay to AMD all or a prorated amount of
the Bonus, according to the following terms:



(a)
Repayment Due to Termination of Employment. If Employee’s employment with AMD
terminates less than 12 full months after the Bonus payment date, Employee
agrees to repay one hundred percent (100%) of the Bonus. Employee agrees that
repayment obligations under this Agreement are not reduced by completion of
partial months of employment. Employee further agrees that Employee will repay
the Bonus by no later than the effective date of the employment termination, and
that any outstanding balance on such repayment obligation is delinquent and
immediately collectable the day following the effective date of termination, or
on the date notice of resignation is provided, whichever is earlier.



(b)
Repayment Forgiveness. AMD agrees to forgive any repayment due AMD under this
Agreement where AMD terminates Employee’s employment due to a company- or
department-wide reduction-in-force. AMD may also, in its sole discretion,
forgive any repayment due AMD under this Agreement under circumstances of an
extraordinary or unavoidable nature. The Parties agree that Employee’s voluntary
termination of his/her employment, or AMD’s termination of Employee’s employment
for any reason other than those stated in this section 2(b), are not conditions
requiring forgiveness of any repayment due AMD under this Agreement.



3.
No Guarantee of Continued Employment. Nothing in this Agreement guarantees
employment for any period of time.



4.
Consent to Offset. Employee agrees that any repayment due AMD under this
Agreement may be deducted to the extent permitted by law from any amounts due
Employee from AMD at the time of employment termination, including wages,
accrued vacation pay, incentive compensation payments, bonuses and commissions,
and hereby expressly authorizes such deduction(s).



5.
Acknowledgements and Integration. Employee understands he/she has the right to
discuss this Agreement with any individual, and that to the extent desired,
he/she has availed himself/herself of this opportunity. Employee further
acknowledges that he/she has carefully read and fully understands the provisions
of this Agreement, and that he/she is voluntarily entering into it without any
duress or pressure from AMD. Employee also understands and acknowledges that
this Agreement is the entire agreement between him/her and AMD with respect to
this subject matter, and Employee acknowledges that AMD has not made any other
statements, promises or commitments of any kind (written or oral) to cause
Employee to agree to the terms of this Agreement.



6.
Severability. The Parties agree that should any provision of this Agreement be
declared or determined by any court to be illegal, invalid or unenforceable, the
remainder of the Agreement shall nonetheless remain binding and enforceable and
the illegal, invalid or unenforceable provision(s) shall be modified only so
much as necessary to comply with applicable law.



Candidate / Employee


Signature: /s/Sandeep Chennakeshu


Printed Name: Sandeep Chennakeshu


Date: January 19, 2019














